Citation Nr: 1448754	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine ("back disability") for the period after March 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran had active service from December 1985 to June 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  

In February 2014, the Board denied entitlement to a disability rating in excess of 10 percent for the back disability for the period after March 16, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand (Joint Motion) that vacated the portion of the Board's February 2014 concerning the increased rating for the back disability and remanded the claim back to the Board for action consistent with the instructions provided in the Joint Motion.    

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 denial of the benefits on appeal, the Board relied, in part, on a May 2013 VA examination report.  As noted by the parties in the Joint Motion, the VA examination appears to have conflicting findings regarding limitation of motion and/or function following repetitive use.  

Specifically, in the May 2013 VA examination, when asked whether the Veteran has additional limitation in range of motion of the back following repetitive use testing, the VA examiner checked "no."  The VA examiner checked "yes" when asked if the Veteran had any functional loss and/or impairment of the back following repetitive use testing.  However, when asked "If the Veteran has functional loss, functional impairment, and/or additional limitation of ROM of the...back after repetitive use, indicate the contributing factors of disability below," the examiner checked "less movement than normal," and "pain on movement," even though she had indicated no additional limitation of motion following repetitive use (including in the numerical measurements she provided) and had not discussed where pain began, if at all, during repetitive motion testing.  

For these reasons, the Board finds that remand is necessary to obtain clarification from the May 2013 VA examiner regarding the conflicting findings, or, if that examiner is not available, to obtain a new VA examination to determine the current severity of the Veteran's back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the May 2013 VA examiner, if available, regarding the apparent conflicting findings regarding limitation of motion and/or function following repetitive use testing.  Specifically, the VA examiner should explain the apparent conflict between her findings that the Veteran did not have any additional limitation of motion following repetitive use and that "less movement than normal" was a contributing factor to additional functional loss/impairment following repetitive use.  If possible, she should provide the degree of limitation of motion, if present, following repetitive use.  In addition, the examiner should indicate, if possible, when pain began during repetitive motion testing, since she indicated that pain on movement was a factor in additional functional impairment during repetitive use, or how it otherwise contributes to additional functional loss/impairment.  

2.  If the May 2013 VA examiner is not available or is unable to provide adequate clarification regarding her findings, afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of his service-connected back disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition to providing range of motion measurements using a goniometer, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition.  If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or due to some other limitation.  

3.  When the development requested has been completed, the claim for a higher disability rating for the back disability after March 16, 2010 should again be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



